Title: To Thomas Jefferson from Giovanni Fabbroni, 1 November 1779
From: Fabbroni, Giovanni
To: Jefferson, Thomas



Amico, e Signiore Stimatissmo
Londra 1 9bre 1779.

Sento dal Sig. Digs [Digges] vostro amico, che voi siete stato recentemente eletto Governatore della Vostra rispettabil Provincia. Vi sia egli testimone del contento, che ne provai, e per voi e per tutta La Virginia, che invano cercherei d’esprimervi colla mia penna. Mi si presentano tutte ad un tratto alla spirito Le vostre belle qualità di cui è ripiena La Francia, ed anco L’Inghilterra, e ch’io particolarmente riconobbi, oltre le relazioni altrui, dalle due vostre lettere, colle quali mi onoraste in Francia. Vedo che tale elezione vi farà felice, perché vi pone in stato di render felici i vostri compatriotti con un paterno, e filosofico governo, confaciente all’ indole vostro. Questa sola idea, tanto lusinghevole, m’eccita il più gran contento, e questo sarebbe immenso, se non venisse equiponderato dal dispiacere d’aver lasciata l’occasione di trovarmi adesso con Voi, d’esser suddito alle vostre savisse. leggi, e di partecipare anch’io della pubblica felicità di cotesti fortunati paesi, sempre fortunati benché devastati da delle armi inumane che vogliono contrastarvi il più prezioso tesoro della società. Combattete: La vostra causa è troppo giusta; il cielo benedirà assolutamente le vostre azioni. Nacqui in una parte d’Italia ove era motto men grave che altrove la servitù: Vissi, e vivo, sotto un Principe il più umano dell’universo, che con incessantí, e nuove Leggi ha abolito ogni segnio di dispotismo verso ai suoi sudditi, che egli ama e governa da vero Padre. Egli ha tolto ogni tassa arbitraria, ha reso libero affatto il commercio, e l’esercizio dell’industria, e lascia una più che sufficiente Libertà di coscienza ad ogni individuo. Queste circostanze mi fan sentire con molta energìa il beneficio di perfetta Libertà; sentimento ottuso, e nullo in quei, che nacquero, e vissero in perpetua schiavitù, e mi fan desiderare colla più grande ansietà di venire una volta à visitar cotesta felice Repubb. e conoscere personalmente in Voi un’uomo, che tanto stimo, ed amo sulle relazioni d’ogni uno.
Tutte si sono avverate le predizioni del mio amico Pryce [Price], vero profeta rispetto al successo delle imprudenti ed infelici dispute  attuali di questo paese; presto spero di vedere effettuato altresì, che una tranquilla, e permanente pace assicuri per sempre quella Liberià or stabilita in cotesta parte del nuovo continente. Allora assolutamente spero, se il Cielo seconderà i miei voti di potere adempire ogni desiderio, e di venir costà con un Gentiluomo mio amico, amico dell’americana felicità, e possidente nella Vostra medesima provincia.
Vi prego a volervi valer di me in tutte quelle occasioni [in cui] mi crediate sufficiente, ed a volermi credere tale quale con sincerissima, e devoto ossequio mi pregio dirmi Vostro [Affettiso.?] ed obbedientisso. servo, ed amico,

Giovanni Fabroni


P.S. Ad ogni altro fuori che a Voi non avrei osato di scrivere in una maniera sì confidenziale, dopo l’esser stato voi medo. elevato giustamente a un tal grado di dignità; ma conosco il vostro bel cuore e son certo, che sarete Lontanissimo dal tenervene offeso.
Vi farb capitar da Parigi un piccolo sommario d’una parte delle leggi del mio Sovrano, che è stato ultimamente pubblicato in francese. Vi farò altresì pervenire un mio libercolo sull’agricultura, che all’istigazione de’miei amici consegnai alle stampe, ed una mia chimica dissertazione sull’arsenico. Si aduna ancora La vostra celebre accademia di Filadelfia? Potrei io indirizzarvi una mia teoria sugli effetti della polvere da cannone, per esser presentata alla medesima? Datemi, vi prego delle vostre nuove, e di quelle dell’amico Bellini, e dirigetemile, o a Firenze, ove sarò di ritorno fra due mesi, o in Parigi al mio amico Favi ministro di Toscana rue des Bons Enfans maison de Mr. d’Ennery o à Londra ai Signori Priestley, o Prayce [Price], o Waugham [Vaughan], o Paradisi membri della Società Reale, altrettanto miei buoni Padroni, quanto affezionati al ben essere dell’umanità, e partigiani della Libertà. Spero che vi saranno già pervenute due altre mie lettere, l’una scritta l’anno scorso di Francia, ed una 8 mesi sono dall’Inghilterra. La Filosofia non cessa, non ostanti le attuali turbolenze di far dei continovi e rimarcabili progressi. Voi sapete che Priestley indicò al mondo il principale uso della respirazione, ma la sua teoria non rendeva ragione della diminuzione dell’aria respirata. Il Dr. Leslie prova che lo sviluppo del flogisto dal sangue si effettua non solo nei polmoni, ma per tutto il corpo; Mr. Crawford dimostra, che questo sviluppo e cagionato dalla materia del calore, o fuoco elementare [ass]orbita dal sangue quando viene al contatto dell’aria nelle vescichette polmonari, e conciò si comprende da che derivi la diminuzione di volume dell’aria medesima. Priestley scoprì che il  primo uso della vegetazione si è quello d’assorbire il flogisto che gli animali scaricano continuamente nell’aria, e col quale la infetta. Ingenhousz aggiugne che le piante depurano l’aria ma solo quando sono esposte all’azion della luce, ma che anzi la rendono più nocevole quando sono all’ombra, o nell’oscurità. S’intende dopo tale scoperta il perchè l’aria della campagna che è tanto salubre la mattina, sia poi malsana nella notte o anche verso sera. Il medo. filosofo ha altresì determinato, che le sole foglie, e fusto verde delle piante hanno la facoltà di megliorare l’aria alla luce, ed infettarla all’oscurità; ma [che] i fiori, le frutta, e le radici mai correggono l’aria, sia co[n] ajuto della luce, o senza, ma sempre anzi la rendono più flogisticata. Desidererei d’aver tempo e luogo da dettagliare queste scoperte importanti, che sono state fatte recentemente e che non saranno ancor conoscinte costà.

